Citation Nr: 0417787	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  94-43 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for cervical 
radiculopathy, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1993 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the board in December 1996 and May 
2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case has been pending for many years.  During this time, 
and subsequent to the most recent remand by the Board, the 
regulations governing the criteria for the evaluation of 
intervertebral disc syndrome were twice amended.  The veteran 
must be afforded the opportunity to have his disability 
evaluated under the new criteria.  

In addition, an examination notice sent to the veteran in 
February 2002 (an examination for which he did not appear) 
was sent to an address different from the address reported by 
the veteran on VA Form 21-0538 received in April 2002.  His 
representative has asked that the examination be rescheduled.

Under these circumstances, the case must be remanded for the 
following:

1.  The veteran should be afforded a VA spine 
examination to determine the severity of his 
cervical radiculopathy.  The examiner should 
use the latest spine examination worksheet.  
The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.

2.  The RO should review the veteran's claim 
for an increased evaluation for his cervical 
spine disability under the criteria that 
became effective in September 2002 and in 
September 2003.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


